Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), made and entered into as of May 25,
2005, by and between TONY E. COLLINS, a resident of the State of Georgia
(“Employee”) and SECURITY BANK CORPORATION, a Georgia corporation (“Employer”).

 

W I T N E S S E T H:

 

WHEREAS, Employee and Employer have had discussions for Employer to employ
Employee as Senior Vice President and North Georgia Directors of Mergers and
Acquisitions of Employer and Employer and Employee now desire to enter into a
comprehensive employment agreement to replace all prior employment agreements
between the parties; and

 

WHEREAS, Employer and Employee each deem it necessary and desirable, for their
mutual protection, to execute a written document setting forth the terms and
conditions of such agreement;

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the employment of Employee by Employer, of
the premises and the mutual promises and covenants contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree
this Employment Agreement shall replace any existing Employment Agreements
between the parties and agree as follows:

 

1. Employment and Duties. Employer hereby employs Employee to serve as Senior
Vice President and North Georgia Director of Mergers and Acquisitions of
Employer and to perform such duties and responsibilities as customarily
performed by persons acting in such capacity and such other duties as are
delegated to Employee by the Chief Executive Officer of Employer. During the
terms of this Agreement, Employee will devote his full time and effort to his
duties hereunder. Employee will report directly to the Chief Executive Officer
of Employer. This Agreement shall replace all former oral or written agreements
between Employer and Employee.

 

2. Term. Subject to the provisions of Sections 12 and 14 of this Agreement, the
period of Employee’s employment under this Agreement shall be deemed to have
commenced as of June 1, 2005, and shall continue for a period of twelve (12)
calendar months thereafter, and any extensions thereafter, unless the Employee
dies or becomes totally disabled before the end of such twelve (12) months, in
which case the period of employment shall continue until the end of the month of
such death or disability. The twelve (12) month period of employment shall
automatically be extended for additional twelve (12) full calendar month terms
without further action by the parties, commencing on the date twelve (12) months
after the date of this Agreement and each anniversary thereafter. No such
automatic extension shall occur if either party shall, at least ninety (90) days
prior to any said anniversary, have served written notice upon the other of its
intention that this Agreement shall not be so extended.

 

-2-



--------------------------------------------------------------------------------

3. Compensation. For all services to be rendered by Employee during the term of
this Agreement, Employer shall pay Employee an annual base salary in the amount
of $150,000.00 (the “Base Salary”), less normal withholdings, payable in equal
monthly or more frequent installments as are customary under Employer’s payroll
practices from time to time. Employer’s Chief Executive Officer shall review
Employee’s Base Salary annually at the same time other members of Employer’s
Senior Management are reviewed and in his sole discretion may adjust Employee’s
Base Salary from year to year during the term of this Agreement subject to the
review of the compensation committee of the Board of Directors of Employer. The
annual compensation adjustment, (regardless of form), will be determined after
taking into account, among other things, changes in the cost of living,
Employee’s performance and the performance of Employer. Notwithstanding this
paragraph, any action or review of Employee may be delegated by the Board to an
officer or an appropriate committee of the Board.

 

4. Expenses. So long as Employee is employed hereunder, Employee is entitled to
receive reimbursement for, or seek payment directly by Employer of, all
reasonable expenses which are consistent with the normal policy of Employer in
the performance of Employee’s duties hereunder, provided that Employee accounts
for such expenses in writing.

 

-3-



--------------------------------------------------------------------------------

5. Employee Benefits. So long as Employee is actively employed hereunder,
Employee will be entitled to participate in the employee benefit, option, bonus
and any other compensation plans covering Senior Executive Officers of Employer.

 

6. Vacation. Employee shall be entitled to a vacation in accordance with
Employer’s vacation policy for Senior officers in effect at the time the
vacation is to be taken.

 

7. In addition to the compensation provided above Employee shall receive the
following benefits:

 

(a) Employee will be paid a car allowance of $600.00 per month as reimbursement
for car expense incurred in the business of Employer.

 

(b) Employee shall receive an option contract to purchase 15,000 shares
(post-split shares) of Security Bank Corporation stock subject to the approval
of the Compensation Committee of the Board of Directors.

 

(c) Employee shall be reimbursed for monthly country club dues by Employer.

 

(d) Employee shall remain a Director of SouthBank (to be renamed Security Bank
of North Metro) and receive the same fees as other Directors.

 

-4-



--------------------------------------------------------------------------------

(e) Employer shall provide Employee with an office, equipment and support
required to carry out duties allocated to the Employee to be located within a
reasonable distance from Employee’s residence.

 

8. Confidentiality. In Employee’s position as an employee of Employer, Employee
has had and will have access to confidential information, trade secrets and
other proprietary information of vital importance to Employer and has and will
also develop relationships with customers, employees and others who deal with
Employer which are of value to Employer. Employer requires as a condition to
Employee’s employment with Employer that Employee agrees to certain restrictions
on Employee’s use of the proprietary information and valuable relationships
developed during Employee’s employment with Employer. In consideration of the
terms and conditions contained herein, the parties hereby agree as follows:

 

8.1 Employer and Employee mutually agree and acknowledge that Employer may
entrust Employee with highly sensitive, confidential, restricted and proprietary
information concerning various Business Opportunities (as hereinafter defined),
customer lists, and personnel matters. Employee acknowledges that he shall bear
a fiduciary responsibility to Employer to protect such information from use or
disclosure that is not necessary for the performance of Employee’s duties
hereunder, as an essential incident of Employee’s employment with Employer.

 

-5-



--------------------------------------------------------------------------------

8.2 For the purposes of this Section, the following definitions shall apply:

 

8.2.1 “Trade Secret” shall mean the identity and addresses of customers of
Employer, the whole or any portion or phase of any scientific or technical
information, design, process, procedure, formula or improvement that is valuable
and secret (in the sense that it is not generally known to competitors of
Employer) and which is defined as a “trade secret” under Georgia law pursuant to
the Georgia Trade Secrets Act.

 

8.2.2 “Confidential Information” shall mean any data or information, other than
Trade Secrets, which is material to Employer and not generally known by the
public. Confidential Information shall include, but not be limited to, Business
Opportunities of Employer (as hereinafter defined), the details of this
Agreement, Employer’s business plans and financial statements and projections,
information as to the capabilities of Employer’s employees, their respective
salaries and benefits and any other terms of their employment and the costs of
the services Employer may offer or provide to the customers it serves, to the
extent such information is material to Employer and not generally known by the
public.

 

8.2.3 “Business Opportunities” shall mean any specialized information or plans
of Employer concerning the provision of financial services to the public,
together with all related information concerning the specifics of any
contemplated financial services regardless of whether Employer has contacted or
communicated with such target person or business.

 

-6-



--------------------------------------------------------------------------------

8.2.4 Notwithstanding the definitions of Trade Secrets, Confidential
Information, and Business Opportunities set forth above, Trade Secrets,
Confidential Information, and Business Opportunities shall not include any
information:

 

(i) that is or becomes generally known to the public;

 

(ii) that is already known by Employee or is developed by Employee after
termination of employment through entirely independent efforts;

 

(iii) that Employee obtains from an independent source having a bona fide right
to use and disclose such information;

 

(iv) that is required to be disclosed by law, except to the extent eligible for
special treatment under an appropriate protective order; or

 

(v) that Employer’s Board of Directors approves for release.

 

8.3 Employee shall not, without the prior approval of Employer’s Board of
Directors, during his employment with Employer and for so long thereafter as the
information or data remain Trade Secrets, use or disclose, or negligently permit
any unauthorized person who is not an employee of Employer to use, disclose, or
gain access to, any Trade Secrets of Employer, its affiliates, or of any other
person or entity making Trade Secrets available for Employer’s use.

 

-7-



--------------------------------------------------------------------------------

8.4 Employee shall not, without the prior written consent of Employer, during
his employment with Employer and for a period of twenty-four (24) months
thereafter as long as the information or data remain competitively sensitive,
use or disclose, or negligently permit any unauthorized person who is not
employed by Employer to use, disclose, or gain access to, any Confidential
Information to which the Employee obtained access by virtue of his employment
with Employer, except as provided in Section 7.2 of this Agreement.

 

9. Observance of Security Measures. During Employee’s employment with Employer,
Employee is required to observe all security measures adopted to protect Trade
Secrets, Confidential Information, and Business Opportunity of Employer.

 

10. Return of Materials. Upon the request of Employer and, in any event, upon
the termination of his employment with Employer, Employee shall deliver to
Employer all memoranda, notes, records, manuals or other documents, including
all copies of such materials containing Trade Secrets or Confidential
Information, whether made or compiled by Employee or furnished to him from any
source by virtue of his employment with Employer.

 

11. Severability. Employee acknowledges and agrees that the covenants contained
in Sections 8 through 10 of this Agreement shall be construed as covenants
independent of one another and distinct from the remaining terms and conditions
of this Agreement, and severable from every other contract and course of
business between

 

-8-



--------------------------------------------------------------------------------

Employer and Employee, and that the existence of any claim, suit or action by
Employee against Employer, whether predicated upon this or any other agreement,
shall not constitute a defense to Employer’s enforcement of any covenant
contained in Sections 8 through 10 of this Agreement.

 

12. Specific Performance. Employee acknowledges and agrees that the covenants
contained in Sections 8 through 10 of this Agreement shall survive any
termination of employment, as applicable, with or without Cause, at the
instigation or upon the initiative of either party. Employee further
acknowledges and agrees that the ascertainment of damages in the event of
Employee’s breach of any covenant contained in Sections 8 through 10 of this
Agreement would be difficult, if at all possible. Employee therefore
acknowledges and agrees that Employer shall be entitled in addition to and not
in limitation of any other rights, remedies, or damages available to Employer in
arbitration, at law or in equity, upon submitting whatever affidavit the law may
require, and posting any necessary bond, to have a court of competent
jurisdiction enjoin Employee from committing any such breach.

 

13. Termination. During the term of this Agreement, employment, including
without limitation, except as otherwise provided in this Section 13, all
compensation, salary, expenses reimbursement, and employee benefits may be
terminated as follows:

 

13.1 At the election of Employer for Cause;

 

-9-



--------------------------------------------------------------------------------

13.2 At Employee’s election, for Good Reason or upon Employer’s breach of any
material provision of this Agreement;

 

13.3 “Cause” shall mean (i) conduct by Employee that amounts to fraud, material
dishonesty, gross negligence or willful misconduct in the performance of his
duties hereunder; (ii) the conviction (from which no appeal may be, or is,
timely taken) of the Employee of a felony; (iii) initiation of suspension or
removal proceedings against the Employee by federal or state regulatory
authorities acting under lawful authority pursuant to provisions of federal or
state law or regulation which may be in effect from time to time; (iv) knowingly
violates federal or state banking laws or regulations ; or (v) refuses to
perform a duly authorized directive of the Employer’s Boards of Directors.

 

13.4 Upon Employee’s death, or, at the election of either party, upon Employee’s
disability as determined in accordance with the standards and procedures under
Employee’s then-current long-term disability insurance coverage provided by
Employer, or, if such disability insurance coverage provided by Employer is not
then in place, upon Employee’s disability resulting in inability to perform the
duties described in Section 1 of this Agreement for a period of one hundred
eighty (180) consecutive days.

 

13.5 At Employee’s election by delivery of the thirty (30) days notice thereof
for any reason other than as set forth in Section 13.2 of this Agreement.

 

13.6 “Good Reason” shall mean action taken by Employer which results in:

 

(i) a material change in Employee’s status, offices, titles, reporting
requirements, or duties or responsibilities with Employer as in effect on the
effective date of this Agreement.

 

-10-



--------------------------------------------------------------------------------

(ii) a reduction in Employee’s Base Salary and benefits as in effect on the
effective date of the Purchase or as the same may be increased from time to
time, unless a similar reduction is made in salary and benefits of all
similarly-situated officers of Employer; or

 

13.7 Provided there has not occurred a Change in Control as set forth in Section
15 of this Agreement, if this Agreement is terminated either (i) by Employer at
any time for any reason other than for Cause, (ii) by Employee for Good Reason
or (iii) upon Employer’s breach of this Agreement, then Employer shall pay to
Employee as Employee’s sole remedy hereunder the Employee’s Annual Salary as
defined in Section 15 of this Agreement for a term of one (1) year.

 

13.8 If the Agreement is terminated either for Cause or by Employee pursuant to
Section 13.5 of this Agreement, Employee shall receive no further compensation
or benefits, other than Employee’s Base Salary and other compensation as accrued
through the date of such termination.

 

-11-



--------------------------------------------------------------------------------

14. Notice. All notice provided for herein shall be in writing and shall be
deemed to be given when delivered in person or deposited in the United States
Mail, registered or certified, return receipt requested, with proper postage
prepaid and addressed as follows:

 

Employer:    Security Bank Corporation      Attention: H. Averett Walker,
President      4219 Forsyth Road      P. O. Box 4748      Macon, Georgia 31208
With a copy to:    Edward J. Harrell, Esq.      Martin Snow, LLP      240 Third
Street      Macon, Georgia 31202-1606 Employee:    Tony E. Collins      155
Towne Lakes Parkway      Woodstock, Georgia 30188

 

15. Change in Control. None of the benefits provided in this Section 15 of this
Agreement shall be payable to Employee unless during the term of this Agreement,
there has been a Change in Control of the Employer, as defined in Section 15.1
below. Upon such a Change in Control of the Employer during the term of this
Agreement, all of the provisions hereof shall become operative immediately.

 

15.1 Definitions.

 

15.1.1 “Board” or Board of Directors” shall mean the Board of Directors of
Security Bank Corporation.

 

15.1.2 “Cause” shall mean the same as the definition in Section 13.3.

 

15.1.3 “Change in Control” shall mean either

 

-12-



--------------------------------------------------------------------------------

(i) the acquisition, directly or indirectly, by any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) within any twelve (12) month period of securities of Employer
representing an aggregate of twenty-five percent (25%) or more of the combined
voting power of Employer’s then outstanding securities; or

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, cease for any reason to
constitute at least a majority thereof, unless the election of each new director
was approved in advance by a vote of at least a majority of the directors then
still in office who were directors at the beginning of the period; or

 

(iii) consummation of (a) a merger, consolidation or other business combination
of Employer with any other “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) or affiliate thereof,
other than a merger, consolidation or business combination which would result in
the outstanding common stock of Employer immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into common
stock of the surviving entity or a parent or affiliate thereof) at least sixty
percent (60%) of the outstanding common stock of Employer or such surviving
entity or parent or affiliate thereof outstanding immediately after such merger,
consolidation or business combination, or (b) a plan of complete liquidation of
Employer or an agreement for the sale or disposition by Employer of all or
substantially all of Employer’s assets; or

 

-13-



--------------------------------------------------------------------------------

(iv) the occurrence of any other event or circumstance which is not covered by
(i) through (iii) above which the Board determines affects control of Employer
and, in order to implement the purposes of this Agreement as set forth above,
adopts a resolution that such event or circumstance constitutes a Change in
Control for the purposes of this Agreement.

 

15.1.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

15.1.5 “Compensation Committee” shall mean the Compensation Committee of the
Board of Directors of Security Bank Corporation.

 

15.1.6 “Disability” shall mean the Employee’s inability as a result of physical
or mental incapacity to substantially perform his duties for Employer on a
full-time basis for a period of six (6) months. The determination of whether the
Employee suffers a Disability shall be made by a physician acceptable to both
the Employee and Employer.

 

15.1.7 “Excess Severance Payment” shall have the same meaning as the term
“excess parachute payment” defined in Section 280G(b)(l) of the Code.

 

-14-



--------------------------------------------------------------------------------

15.1.8 “Involuntary Termination” shall mean termination of the Employee’s
employment by the Employee following a Change in Control which, in the
reasonable judgment of the Employee, is due to (i) a change of the Employee’s
responsibilities, position (including status, office, title, reporting
relationships or working conditions), authority or duties (including changes
resulting from the assignment to the Employee of any duties inconsistent with
his positions, duties or responsibilities as in effect immediately prior to the
Change in Control); or (ii) a reduction in the Employee’s compensation or
benefits, or (iii) a forced relocation of the Employee outside the Macon
metropolitan area or significant increase in the Employee’s travel requirements.
Involuntary Termination does not include retirement (including early retirement)
within the meaning of Employer’s retirement plan, or death or Disability of the
Employee.

 

15.1.9 “Present Value” shall have the same meaning as provided in Section
280G(d)(4) of the Code.

 

15.1.10 “Severance Payment” shall have the same meaning as the term “parachute
payment” defined in Section 280G(b)(2) of the Code.

 

15.1.11 “Reasonable Compensation” shall have the same meaning as provided in
Section 280G(b)(4) of the Code.

 

15.2 Benefits upon Termination Following a Change in Control.

 

15.2.1 Termination. The Employee shall be entitled to, and Employer shall pay or
provide to the Employee, the benefits described in Section 15.2.2

 

-15-



--------------------------------------------------------------------------------

below if (a) a Change in Control occurs during the term of this Agreement, and
(b) the Employee’s employment is terminated within two (2) years following the
Change in Control either (i) by Employer (other than for Cause or by reason of
the Employee’s death or Disability) or (ii) by the Employee pursuant to
Involuntary Termination; provided, however, that if:

 

(a) during the term of this Agreement there is a public announcement of a
proposal for a transaction that, if consummated, would constitute a Change in
Control or the Board receives and decides to explore an expression of interest
with respect to a transaction which, if consummated, would lead to a Change in
Control (either transaction being referred to herein as the “Proposed
Transaction”); and

 

(b) the Employee’s employment is thereafter terminated by Employer other than
for Cause or by reason of the Employee’s death or Disability; and

 

(c) the Proposed Transaction is consummated within one (1) year after the date
of termination of the Employee’s employment, then, for the purposes of this
Agreement, a Change in Control shall be deemed to have occurred during the term
of this Agreement and the termination of the Employee’s employment shall be
deemed to have occurred within two (2) years following a Change in Control.

 

-16-



--------------------------------------------------------------------------------

15.2.2 Benefits to be Provided. If the Employee becomes eligible for benefits
under Section 15 above, Employer shall pay or provide to the Employee the
benefits set forth in this Section 15.2.2.

 

(a) Salary. The Employee will continue to receive his current salary (subject to
withholding of all applicable taxes and any amounts referred to in Section
15.2.2(c) below) for a period of twelve (12) months from his date of termination
in the same manner as it was being paid as of the date of termination; provided,
however, that the salary payments provided for hereunder shall be paid in a
single lump sum payment, to be paid not later than thirty (30) days after his
termination of employment; provided further, that the amount of such lump sum
payment shall be determined by taking the salary payments to be made and
discounting them to their Present Value. For purposes hereof, the Employee’s
“current salary” shall be the highest rate in effect during the six-month period
prior to the Employee’s termination.

 

(b) Bonuses. The Employee shall receive bonus payments from Employer for the
twelve (12) months following the month in which his employment is terminated in
an amount for each such month equal to one-twelfth of the average of the bonuses
paid to him for the two calendar years immediately preceding the year in which
such termination occurs. Any bonus amounts that the Employee had previously
earned from Employer but which may not yet have been paid as of the date of
termination shall not be affected by this provision. The bonus amounts
determined herein

 

-17-



--------------------------------------------------------------------------------

shall be paid in a single lump sum payment, to be paid not later than thirty
(30) days after termination of employment; provided, further, that the amount of
such lump sum payment shall be determined by taking the bonus payments (as of
the payment date) to be made and discounting them to their Present Value.

 

(c) Health and Life Insurance Coverage The health and life insurance benefits
coverage provided to the Employee at his date of termination shall be continued
at the same level and in the same manner as if his employment had not terminated
(subject to the customary changes in such coverages if the Employee retires,
reaches age 65 or similar events), beginning on the date of such termination and
ending on the date twelve (12) months from the date of such termination. Any
additional coverages the Employee had at termination, including dependent
coverage, will also be continued for such period at the same level and on the
same terms as provided to the Employee immediately prior to his termination, to
the extent permitted by the applicable policies or contracts. Any costs the
Employee was paying for such coverages at the time of termination shall be paid
by the Employee by separate check payable to Employer each month in advance. If
the terms of any benefit plan referred to in this Section do not permit
continued participation by the Employee, then Employer will arrange for other
coverage at its expense providing substantially similar benefits.

 

(d) Employee Retirement Plans. To the extent permitted by the applicable plan,
the Employee will be fully vested in and will be entitled

 

-18-



--------------------------------------------------------------------------------

to continue to participate, consistent with past practices, in all employee
retirement plans maintained by Employer in effect as of his date of termination,
including, to the extent such plans are still maintained by Employer and Bank
and any successor plan or plans. The Employee’s participation in such retirement
plans shall continue for a period of twelve (12) months from the date of
termination of his employment (at which point he will be considered to have
terminated employment within the meaning of the plans) and the compensation
payable to the Employee under (a) and (b) above shall be treated (unless
otherwise excluded) as compensation under the plan. If full vesting and
continued participation in any plan is not permitted, Employer shall pay to the
Employee and, if applicable, his beneficiary, a supplemental benefit equal to
the Present Value on the date of termination of employment of the excess of (i)
the benefit the Employee would have been paid under such plan if he had been
fully vested and had continued to be covered for the 12-month period as if the
Employee had earned compensation described under (a) and (b) above and had made
contributions sufficient to earn the maximum matching contribution, if any,
under such plan (less any amounts he would have been required to contribute),
over (ii) the benefit actually payable to or on behalf of the Employee under
such plan. For purposes of determining the benefit under (i) in the preceding
sentence, contributions deemed to be made under a defined contribution plan will
be deemed to be invested in the same manner as the Employee’s account under such
plan at the time of termination of employment. Employer shall pay such
supplemental benefits (if any) in a lump sum.

 

-19-



--------------------------------------------------------------------------------

(e) Effect of Lump Sum Payment. The lump sum payment under (a) or (b) above
shall not alter the amounts the Employee is entitled to receive under the
benefit plans described in (c) and (d) above. Benefits under such plans shall be
determined as if the Employee had remained employed and received such payments
over a period of twelve (12) months.

 

(f) Effect of Death or Retirement. The benefits payable or to be provided under
this Agreement shall cease in the event of the Employee’s death or election to
commence retirement benefits under Employer’s retirement plan.

 

(g) Limitation on Amount. Notwithstanding anything in this Agreement to the
contrary, any benefits payable or to be provided to the Employee by Employer or
its affiliates, whether pursuant to this Agreement or otherwise, which are
treated as Severance Payments shall be modified or reduced in the manner
provided in (h) below to the extent necessary so that the benefits payable or to
be provided to the Employee under this Agreement that are treated as Severance
Payments, as well as any payments or benefits provided outside of this Agreement
that are so treated, shall not cause Employer to have paid an Excess Severance
Payment. In computing such amount, the parties shall take into account all
provisions of Internal Revenue Code Section 280G, including making appropriate
adjustments to such calculation for amounts established to be Reasonable
Compensation.

 

-20-



--------------------------------------------------------------------------------

(h) Modification of Amount. In the event that the amount of any Severance
Payments that would be payable to or for the benefit of the Employee under this
Agreement must be modified or reduced to comply with this Section 14.2.2, the
Employee shall direct which Severance Payments are to be modified or reduced;
provided, however, that no increase in the amount of any payment or change in
the timing of the payment shall be made without the consent of Employer.

 

(i) Avoidance of Penalty Taxes. This Section 14.2.2 shall be interpreted so as
to avoid the imposition of excise taxes on the Employee under Section 4999 of
the Code or the disallowance of a deduction to Employer pursuant to Section
280G(a) of the Code with respect to amounts payable under this Agreement or
otherwise.

 

(j) Additional Limitation. In addition to the limits otherwise provided in this
Section 14.2.2, to the extent permitted by law, the Employee may in his sole
discretion elect to reduce any payments he may be eligible to receive under this
Agreement to prevent the imposition of excise taxes on the Employee under
Section 4999 of the Code.

 

(k) No Obligation to Fund. The agreement of Employer (or its successor) to make
payments to the Employee hereunder shall represent

 

-21-



--------------------------------------------------------------------------------

solely the unsecured obligation of Employer (and its successor), except to the
extent Employer (or its successors) in its sole discretion elects in whole or in
part to fund its obligations under this Agreement pursuant to a trust
arrangement or otherwise.

 

16. Covenant Not to Compete and Not to Solicit.

 

16.1 For purposes of this Section 16, Employer and Employee conduct the
following business in the following geographic areas:

 

16.1.1 Employer engages in the banking business; originates, closes and sells
loans; receives deposits and otherwise engages in the business of banking that
will continue (“Business of Employer”).

 

16.1.2 After the date of this Agreement, Employer will actively conduct Business
of Employer in the geographic areas of Georgia from its main office to be
located at 4219 Forsyth Road, Macon, Georgia 31210 (the “Main Office”), and at
locations in Bibb and Houston Counties, Georgia (“Branches”).

 

16.1.3 Employee has established business relationships and performs the duties
described in Section 1 of this Agreement in the geographic area covered by
circles having a radius of fifty (50) miles from the offices of Employer and its
subsidiaries and will work primarily in such area while in the employ of
Employer.

 

16.2 If Employee is terminated by Employer for Cause or by Employee pursuant to
Section 13.5 of this Agreement, Employee covenants and agrees that for a period
of one (1) year after the termination of his employment with Employer, Employee

 

-22-



--------------------------------------------------------------------------------

shall not, directly or indirectly, as principal, agent, trustee, consultant or
through the agency of any corporation, partnership, association, trust or other
entity or person, on Employee’s own behalf or for others, provide the duties
performed by Employee while employed by the Employer in the capacity described
in Section 1 of this Agreement for any entity or person conducting the Business
of Employer within the geographic area covered by circles having a radius of
fifty (50) miles from the offices of Employer or its subsidiaries.

 

16.3 Employee acknowledges that an important factor leading to the Purchase is
the loyalty of employees. Accordingly, Employee agrees that both during the term
of this Agreement and for a period of one (1) year after the termination of his
employment with Employer for any reason, Employee will not enter into, and will
not participate in, any plan or arrangement to cause any Employer employee to
terminate his or her employment with Employer, and, Employee further agrees that
for a period of at least one (1) year after the termination of employment by any
employee of Employer, and Employee will not hire such employee in connection
with any business initiated by Employee or any other person, firm or
corporation. Employee further agrees that information as to the capabilities of
Employer’s employees, their salaries and benefits, and any other terms of their
employment is Confidential Information and proprietary to Employer.

 

-23-



--------------------------------------------------------------------------------

16.4 Employee agrees that both during the term of this Agreement and for a
period of one (1) year after termination of his employment with Employer for any
reason Employee will not solicit any customers of Employer with whom Employee
had contact during his employment with Employer for the purpose of marketing the
same type loans and other services rendered to the customer by Employee while
employed by Employer.

 

16.5 Employee and Employer shall periodically amend this Agreement by updating
the address referenced in Section 16.1.2 of this Agreement so that it at all
times lists the then current geographic area served by Employer for which
Employee performs the duties described in Section 1 of this Agreement.

 

16.6 The covenants contained in this Section 16 shall be construed as agreements
severable from and independent of each other and of any other provision of this
or any other contract or agreement between the parties hereto. The existence of
any claim or cause of action by Employee against Employer, whether predicated
upon this or any other contract or agreement, shall not constitute a defense to
the enforcement by Employer of said covenants.

 

17. Miscellaneous.

 

17.1 This Agreement constitutes and expresses the whole agreement of the parties
in reference to the employment of Employee by Employer, and there are no
representations, inducements, promises, agreements, arrangements, or
undertakings oral or written, between the parties other than those set forth
herein.

 

-24-



--------------------------------------------------------------------------------

17.2 This Agreement shall be governed by the laws of the State of Georgia.

 

17.3 Should any clause or any other provision of this Agreement be determined to
be void or unenforceable for any reason, such determination shall not affect the
validity or enforceability of any clause or provision of this Agreement, all of
which shall remain in full force and effect.

 

17.4 Time is of the essence in this Agreement.

 

17.5 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and assigns. This Agreement shall not be
assignable by any other parties hereto without the prior written consent of the
other parties.

 

17.6 This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which taken together shall constitute but
a single instrument.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

Employee:    

/s/ Tony E. Collins

--------------------------------------------------------------------------------

  (SEAL) TONY E. COLLINS     Employer:     SECURITY BANK CORPORATION     BY:  

/s/ H. Averett Walker

--------------------------------------------------------------------------------

    H. AVERETT WALKER     Its:   President    

 

-26-